Dewey, J.
This was a bill in equity brought by Claypool against Conwell for the specific performance of a contract. The bill alleges that on the 26th of March, 1842, the parties entered into a contract under seal, by which Claypool agreed to sell to Conwell a certain tract of land, supposed to contain forty acres, at the price of thirty dollars per acre; for which Conwell agreed to pay 600 dollars, in bankable paper money, on the 25th of April of the same year, and the' residue of the purchase-money in one year from that time in like funds. It was also agreed that a survey of the premises should be made previously to the time of the last payment; and that Clay-pool should convey the premises in fee-simple, with warranty, to Conwell, on the payment of-the whole of the purchase-money. The bill further alleges that Conwell immediately took possession of the premises, and held them at the time of filing the bill; that on the 25th of April, 1842, the time stipulated for the first payment of 600 dollars, Conwell paid 400 dollars, and subsequently 200 dollars more; that by the mutual consent of the parties, one Dickey, the county surveyor, on the 13th of July, 1843, surveyed the premises in the presence of both parties (Conwell being satisfied with the survey) and made a plat thereof, and calculated the quantity of land to be 41 acres and 49 hundredths, amounting, at thirty dollars per acre, to 1,244 dollars and 70 cents, which sum together with interest, after deducting the 600 dollars previously paid, was due to Claypool; that on the 24th of July, 1843, Claypool tendered to Conwell a warranty deed in fee-simple, executed by Claypool and his wife, for the land as surveyed, and demanded the payment of the residue of the purchase-money with interest; and that Conwell refused to receive the deed, or pay the money. The bill alleges bankable paper to have been at par value. The prayer is, that the defendant be decreed to pay the residue of the purchase-money with interest; and that in default thereof the land be sold, &c.
The answer of Conwell admits the contract, the taking and keeping possession of the land by him, and the payment by him of 400 dollars, as stated in the bill; but he claims that the 200 dollars mentioned in the bill were paid on the 12th of May, 1842. Tire answmr also admits that the parties mutually agreed *126that Dickey should survey the land at the time named in the bill, that he did then survey it in the presence of both parties, made a plat thereof, and calculated the quantity at 41 acres and 49 hundredths, as alleged by the complainant; but it denies that Conwell was satisfied with the survey, and alleges that he expressed his dissatisfaction at the time, that as he was informed and believed the survey was not correct as to the quantity, that the surveyor changed ancient bounds and lines, and run into land owned and claimed by a third person. The answer admits the tender of a deed for the surveyed land as alleged in the bill, and alleges that the defendant refused to receive it on account of the incorrectness of the survey, and of its embracing land not owned by Glaypool.
The answer originally contained the following allegations, viz.,(that at the time the contract mentioned in the bill was made, the parties made another sealed contract as follows— “ Conwell agrees and binds himself to make to Glaypool a quit claim deed for five acres of land, being the correction of an error made in a deed from Daniel Heaton to John Conner; and Glaypool agrees to make a quit claim deed for five acres, being' also the correction of the error aforesaid; ” that this latter agreement was understood and intended' by the parties to constitute a part of the contract set out in the bill; that one reason why Conwell did, not accept the deed tendered by Glaypool for the surveyed land was, that he did not also, at the same time, tender the quit claim deed specified in the last agreement; that afterwards however, in 1844, Glaypool did execute and deliver to Conwell the quit claim deed, and Con-well, at the same time, tendered a quit claim deed to Clay-pool, and also then tendered to him 640 dollars and 70 cents, the residue of the purchase-money for the land named in the first contract, the sum claimed by Conwell to be due fro'm him; which money he was at all times ready to pay, and had brought into Court. These allegations were stricken from the answer on the exceptions of the complainant, because the two contracts had no connection, and because the money was not in fact brought into Court.
The cause was submitted on bill, answer, general replication, and exhibits. The Court decreed, that Conwell should pay to Glaypool 701 dollars and 67 cents, the remainder of *127the purchase-money for the 41 acres and 49 hundredths of land, including interest from the times of payment stipulated. in the contract, and the costs.
It is urged against the decree, 1. That the bill shows only matter of exclusive legal jurisdiction, its object being the recovery of damages. This objection cannot be sustained. It is a rule of equity that remedies are mutual; that when one party can seek relief in equity, the other has the same right. Adderley v. Dixon, 1 Sim. & Stu. 607. — 2 Story’s Eq. 99. The vendor, therefore, may sustain a bill for the purchase-money. 1 Sugd. Vend. 216.
2. That there was no proof that the survey of the 41 acres and 49 hundredths of land was correct, and did not embrace land not owned by Claypool. As the parties mutually agreed upon a surveyor to survey the land for them, and as the allegation that the survey was not correct is made by the defendant, we think the proof, the want of which he complains of, should have come from him; and that the complainant might safely rely upon the survey as prima facie evidence of the quantity of land for which he was entitled to be paid.
3. The striking out of part of the answer is alleged to have been erroneous. But we see no error in that. Even had the contract respecting the quit claim deeds been contained in the same instrument with the other contract, it is evident that the executing a quit claim deed by Claypool would have had no connection with the obligation of Comoell to pay for the other land. His agreement was to pay for that 600 dollars on a certain day, and the residue of the purchase-money in one year afterwards; and Claypool was bound to make the deed for that land when the money should be paid. The agreement of Claypool to execute a quit claim deed for a different piece of land is a distinct covenant, and its performance could not have formed a condition precedent to his right to enforce the promise of 'Comoell to pay for the land which he had purchased. But even if the making pf the quit claim deed be viewed as a condition precedent to the right of Claypool to claim the purchase-money for the other land, it would not benefit the plaintiff in error. The rejected portion of the answer shows that Claypool actually did make it, and that Comoell accepted it before the filing of the bill. The portion *1280f the answer respecting the quit claim deed, however, was correctly stricken out for being irrelevant to the merits of the cause. And that part respecting the tender was also properly rejected, because the money tendered was not brought into Court.
4. It is said that there was no proof of the value of bankable paper. This objection cannot be sustained. The -bill alleges it was of specie value; and the answer does not deny the fact. It must therefore be taken to be true.
5. It is contended that the decree is wrong, because the sum decreed to be paid includes interest from the times stipulated by the contract for the payment of the purchase-money, instead of from the time when the land was surveyed. It is sufficient to remark in answer to this objection, that if Con-well wished to avoid the payment of interest, he should have showed a readiness to pay the money according to his contract. He had possession of the land, and it is unreasonable that he should withhold the purchase-money without interest.
6. An objection is made to the sufficiency of the acknowledgment by the complainant’s wife of the deed tendered by him. At the time the deed was tendered, in July, 1843, the acknowledgment was valid. The complainant, therefore, having offered to perform the contract on his part, was entitled to bring his bill. But the deed has never been delivered; and the "law now in force requires an acknowledgment of the wife, in a form somewhat different from that which she made. This will require a modification, but not an entire reversal, of the decree. And, indeed, independently of this circumstance, the decree requires to be modified. It is for the payment of the balance of the purchase-money due from the defendant; without any notice of the deed to be delivered by the complainant. It should have been, that the complainant deliver the deed duly executed and acknowledged by himself and his wife, and that the defendant at the same time pay the money. The deed is now produced in this Court ready to be delivered to Conwell. The alteration proper to be made in the decree, this Court is authorized to make. R. S. 1843, p. 634
C. H. Test, for the plaintiff.
J. S. Newman and S. W. Parker, for the defendant.
Decree for the complainant in conformity to the above opinion, with costs.